COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Brandon James Joseph v. The State of Texas

Appellate case number:    01-12-00753-CR

Trial court case number: 1255839

Trial court:              248th District Court of Harris County

        The complete record has been filed in the above-referenced appeal. Appellant’s appointed
counsel, Patricia Segura, has not filed a brief on appellant’s behalf. Appellant’s brief was first
due on November 1, 2012. On December 3, 2012, the Clerk of the Court notified appellant that a
brief had not yet been filed and required a response within 10 days. Appellant did not respond.
        In accordance with Texas Rule of Civil Procedure 38.8, we must abate the appeal and
remand the case for the trial court to immediately conduct a hearing at which a representative of
the Harris County District Attorney’s Office, appellant’s counsel Patricia Segura, and appellant
shall be present.1 See TEX. R. APP. 38.8(b)(2). The court coordinator of the trial court shall set a
hearing date and notify the parties and the clerk of this court of such date. The trial court shall
have a court reporter record the hearing. The trial court is directed to:
       (1)     make a finding on whether appellant wishes to prosecute the appeal; and, if so,
       (2)     make a finding on whether Patricia Segura has abandoned the appeal by failing to
               file a brief on appellant’s behalf and whether good cause exists to relieve her of
               her duties as appellant’s counsel; and,
       (3)     if so, appoint substitute counsel; or
       (4)     if not, set a date certain by which appellant’s brief will be filed, not later than 30
               days after the date of the hearing.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(d), 26.04(j)(2) (West Supp. 2012); TEX. R. APP. P.
38.8(b).

1      If appellant is incarcerated, and at the trial court’s discretion, appellant may participate in
       the hearing by closed-circuit video teleconferencing. Any such teleconference must use a
       closed-circuit video teleconferencing system that provides for a simultaneous compressed
       full motion video and interactive communication of image and sound between the trial
       court, appellant, and any attorneys representing the State or appellant.
         A supplemental clerk’s record containing the trial court’s findings and recommendations
shall be sent to this Court no later than April 8, 2013. See TEX. R. APP. P. 38.8(b)(3). If the
hearing is conducted by video teleconference, the trial court’s findings and recommendations and
a certified video recording of the hearing shall also be filed in this Court no later than April 8,
2013. See id.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when findings and
recommendations that comply with this order are filed in this Court.

       It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                   Acting individually       Acting for the Court


Date: March 8, 2013